Citation Nr: 0002601	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-01 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 administrative 
decision of a Regional Office (RO) and Insurance Center (IC) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a).  The veteran filed a 
timely notice of disagreement, initiating this appeal.  He 
was provided a statement of the case, and responded with a 
timely VA Form 9, substantive appeal.


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, in September 1990 for residuals of a 
cerebrovascular accident, and he was so notified in October 
1990; this grant represents the veteran's most recent award 
of service connection.  

2.  In August 1997, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  The veteran has been competent at all times since October 
1990.  


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's claims folder, his most recent 
grant of service connection, with a compensable rating, 
occurred in September 1990, when he was granted service 
connection for residuals of a cerebrovascular accident.  The 
veteran was so informed of this award via a October 1990 
letter from the RO.  

The veteran filed an application for Service Disabled 
Veterans' (RH) insurance under 38 U.S.C.A. § 1922(a) which 
was received at his local RO in August 1997.  The RO reviewed 
the veteran's file and determined the application for RH 
insurance was untimely; therefore, eligibility for RH 
insurance was denied by a September 1997 administrative 
decision.  The veteran filed a timely notice of disagreement, 
initiating this appeal.  The veteran has argued that the VA 
did not previously inform him of his eligibility for this 
benefit, and he applied for RH insurance as soon as he became 
aware of his eligibility.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
potentially compensable service-connected disability and he 
applies in writing for such insurance within two years of the 
date service connection was granted.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 1999).  Public Law 102-86, § 201(a)(1) 
changed the one-year application period to two years 
effective September 1, 1991.  As the change in the 
application period became effect while the veteran was still 
eligible to apply for RH insurance, he must be granted the 
benefit of the change in the law.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  RH insurance is designed to benefit 
disabled veterans who might not otherwise qualify for private 
life insurance coverage.  However, should an eligible veteran 
desire this benefit, he or she bears the obligation to file a 
timely application for such insurance.  The law does not 
require the VA to provide notice of eligibility for this 
benefit, and such lack of notice does not toll the statutory 
application period.  38 U.S.C.A. § 1922(a) (West 1991 & Supp. 
1999); see Hill v. Derwinski, 2 Vet. App. 451 (1991), 
Saunders v. Brown, 4 Vet. App. 320 (1993).  

The only statutorily-recognized exception to the application 
deadline is based on the veteran's competency; if an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within two years after 
a legal guardian is appointed, or within two years after the 
removal of such mental incompetency.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 1999).  A mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including entering into contracts.  38 C.F.R. § 3.353 (1999).  
Where there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353 (1999).  

In the present case, there is no medical evidence of record 
that the veteran was incompetent at any time between October 
1990 and October 1992, when he would have been eligible to 
apply for RH insurance.  Furthermore, he has not contended 
that he was incompetent at any time.  Therefore, the 
statutory exception for incompetency is not applicable in 
this case.  While the veteran has demonstrated that he has 
several serious medical disabilities, including residuals of 
a cerebrovascular accident, hypertension, hearing loss, and 
diabetes mellitus, these impairments do not equate to mental 
incompetency within the meaning of the applicable 
regulations.  38 C.F.R. § 3.353 (1999).  

The veteran's sole contention is that the VA never properly 
notified him of the need to file his application for RH 
insurance within a certain time period.  Accepting this 
assertion as true, such a failure by the VA does not toll the 
statutory application period.  As is noted above, the VA has 
no statutory duty to inform the veteran of his possible 
eligibility for this benefit, and therefore a lack of notice 
does not exempt him from 38 U.S.C.A. § 1922.  See Hill, 
supra.  

In conclusion, the veteran has not demonstrated that the 
statutory period of eligibility to apply for RH insurance was 
tolled, and that his August 1997 application was timely.  
Hence, the application filed by the veteran is untimely under 
the law.  In a case where the law is dispositive of the 
claim, the claim must be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a) is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

